SDETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.



Allowability Notice
In view of amended claims and further search, Claims 1-2, 4-8, 10-14, and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Kozisek (US 20080049630 A1) in view of Jenkinson (US 20190260785 A1), Yampolskiy (US 20160248797 A1), Kovvali (US 20210385331 A1), and Wangler (US 20210168634 A1)is considered as the most relevant document in the prior art, which discloses 
identifying, for a plurality of for network elements (See Kozisek [0167), a respective composite quality index (CQI) for each of data quality and voice quality,  (See Kozisek [0107] [0013]) wherein each respective CQI has a respective plurality of components, and (See Kozisek [0411]) 
a weight associated with each component in the respective plurality of components; (See Kozisek [0412])
wherein the plurality of components of the CQI for voice quality for voice quality comprises a number of dropped calls, blocked calls, call establishment failure, echo, distortion, and background noise (See Kovvali [0019] See Wangler [0068] and Lau), and (See Kozisek [0411])
wherein the plurality of components of the CQI for data quality comprises packet loss, (See Kozisek [0411])
determining a historical baseline value from historical data for each component (See Jenkinson [0055]) in the respective plurality of components, resulting in historical baseline values; (See Jenkinson [0055] [0180])
determining an abnormality from the historical baseline values in at least one of the plurality of components, resulting in an at least one abnormality;  (See Jenkinson [0183])
assigning a respective risk level for each abnormality included in the at least one abnormality;  (See Jenkinson [0055] [0041] Also See Claim 3)
mapping the assigned respective risk level for each abnormality to a respective numerical score; (See Yampolskiy [0101], Fig. 6, [0102]).
using a trained machine learning model, (See Jenkinson  Claim 2. Also See [0018])
determining a respective probability of future risk levels for each component (See Jenkinson [0182]), 
based on the respective probability of future risk levels, determining which of a subset of the plurality of network elements is at risk of impacting customer quality of experience; and (See Kozisek [0412]) (See Jenkinson [0041])
wherein the determining of which of the subset of the plurality of network elements is at risk of impacting customer quality of experience is used to preempt poor customer experience by proactively identifying network elements that are more at risk of impacting the customer quality of experience. (See Kozisek [0139], Fig. 16, [0148] NOTE: Also See Fig. 47 with [0313] and [0314])  (See Jenkinson [0041], [0040])
Kozisek in view of Jenkinson, Yampolskiy, Kovvali, and Wangler does not discloses the technical features in Claims 1, 7, and 13 of 
network driven churn, and jig
determining a historical baseline value from historical data for each component in the respective plurality of components for each CQI (Emphasis added)
determining an abnormality from the historical baseline values in at least one of the respective plurality of components for at least one of the CQIs, resulting in an at least one abnormality;  (Emphasis added)
using a trained machine learning model, determining a respective probability of future risk levels for each component of the respective plurality of components for each CQI based on the mapping (Emphasis added), 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644